Citation Nr: 0009393	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to April 
1970.  In a September 1995 rating action the RO denied 
service connection for PTSD.  The veteran did not file a 
timely appeal.  By a rating action of August 1998, the RO 
reopened and granted the veteran's claim for service 
connection for PTSD and assigned a 30 percent evaluation, 
effective October 16, 1997.  The veteran appealed for a 
higher rating.

The Board notes that the RO adjudicated the claim as one for 
an increased rating (IR).  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court)-formerly, the United States Court of 
Veterans Appeals-in the recently-issued case of Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the issue on appeal as involving the propriety of the initial 
evaluation assigned.  


FINDING OF FACT

The veteran has occupational and social impairment with 
reduced reliability and productivity due to impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for assignment of a 50 percent rating for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 including § 4.130, 
Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran claims that his PTSD is more disabling that 
currently evaluated.  In particular, he asserts that a period 
of hospitalization in June 1998 for his PTSD shows that his 
symptoms are severe. 

VA outpatient treatment records compiled during 1997 and 1998 
show treatment primarily for drug and alcohol dependence.  In 
April 1997 the veteran's affect was blunted and his mood was 
depressed.  It was also noted that his sleep was disrupted 
and he tended to have more intrusive thoughts.    

A VA hospital summary dated in June 1998 reveals that the 
veteran was admitted for a 28 day program for substance abuse 
treatment and PTSD counseling.  It was indicated that he was 
on parole for violation of probation.  His hospital admission 
was prompted by the criminal justice system.  On mental 
status examination, his mood and affect were both depressed.  
He did not give any indication that his thinking was 
impaired.  He stated that he experienced nightmares, dreams, 
and flashbacks from his time in Vietnam.  He preferred being 
alone and in general, had difficulty relating to people.  He 
admitted to having violent and self-destructive thoughts.  
Currently, he had no signs of wanting to either hurt himself 
or others.  He was oriented times three.  His insight and 
judgment were good.  The diagnoses included PTSD.  A GAF 
score of 45 was assigned.  On discharge, the veteran's plan 
was to get a job and continue with his PTSD counseling group 
and substance abuse programs.       

The veteran was afforded a VA social survey in June 1998.  It 
was noted that the veteran was currently married and had 
three children.  Since service, he has held at least 20 
different jobs.  He was not presently employed.  He had a 
history of heavy drug and alcohol abuse.  He reported that he 
had been incarcerated many times for drug and alcohol abuse.  
He was involved with tanks and reconnaissance during his 
service in Vietnam.  The examiner determined that the veteran 
currently displayed the following symptoms:  anger, hatred of 
being around other people, was distrustful of others, was 
depressed, was short-fused, could be violent, had difficulty 
sleeping, had nightmares and night sweats, was unable to show 
love to his children, and had short concentration.  

At a July 1998 VA psychiatric examination, the veteran stated 
that he experienced dreams of Vietnam, and an inability to 
sleep, focus, and love.  He felt angry, depressed, and 
socially alienated.  His nightmares were very debilitating 
and he was frightened of storms which reminded him of 
Vietnam.  His employment history has been very erratic.  He 
has held several short term jobs.  Mental status examination 
revealed a depressed affect.  His demeanor was appropriate.  
He mumbled frequently and was requested to repeat many of his 
answers.  He admitted being suicidal at times, but he didn't 
have any plans to carry out his suicidal thoughts.  He stated 
that he heard screaming voices frequently.  

The examiner also administered the Minnesota Multiphasic 
Personality Inventory (MMPI), the Breck Depression Inventory 
and the Mississippi Combat Scale.  On the Mississippi Scale, 
he received a score of 153 which was consistent with severe 
PTSD.  His Beck score of 35 was consistent with extremely 
severe depression.  His MMPI profile portrayed a picture of a 
very disturbed, helpless man with an affective disturbance.  
Specific critical items endorsed by the veteran on the MMPI 
included a feeling that people have it in for him, that he is 
being plotted against and followed, that people are trying to 
poison him, and that he is sure that he is being talked 
about.  He has heard strange and peculiar things and has had 
strange and peculiar thoughts that evil spirits possess him.  
He felt that something was wrong with his mind and that life 
was not worthwhile.  He felt that he must do injury to 
himself or to someone else.  He believed that he was a 
condemned person and that most of the time he wished he was 
dead.  The diagnoses included PTSD, chronic, moderate.  A 
global assessment score of 58 was assigned.

In an August 1998 rating action, the RO granted a temporary 
total rating for the period from June 5, 1998 to June 30, 
1998 based on hospitalization in excess of 21 days pursuant 
to the provisions of 38 C.F.R. § 4.29.

VA outpatient treatment records dated in November 1998 and 
March 1999 reveal that the veteran received counseling for 
his PTSD.  The veteran continued to have problems with sleep, 
feelings of alienation, intrusive thoughts, and nightmares.  
In March 1999 he was described as alert and oriented.  He 
reported that he was depressed, for which he was receiving 
treatment, but not taking an medication.

II.  Analysis

The Board finds that the veteran's claim for an increased 
rating for PTSD is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims that a 
service connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 
589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the applicable criteria, when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  
38 C.F.R. Part 4, Code 
9411. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, is assigned a 50 percent rating.  38 C.F.R. 
Part 4, Code 9411.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships, warrants a 70 percent 
rating.  38 C.F.R. Part 4, Code 9411.

Where there is a question as to which two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Following a review of the evidence of record, the Board finds 
that the veteran's PTSD meets the criteria for a 50 percent 
rating.  The June 1998 VA social survey results revealed that 
the veteran was short-fused, had a potential for being 
violent, was unable to show affection to his children and 
that his concentration was short.   During the July 1998 VA 
psychiatric examination, the veteran indicated feeling that 
people were plotting against him and were trying to poison 
him.  He further stated that he had strange and peculiar 
thoughts that evil spirits possessed him.  He felt that he 
had to do injury to himself or to someone else.  He stated 
that he frequently heard screaming voices.  Despite these 
statements from the veteran, the VA examiner assigned a GAF 
score of 58 which connotes a psychiatric disorder of moderate 
severity.  Subsequent VA outpatient treatment records show 
that the veteran continued to experience problems as a result 
of his PTSD.  However these records also reflect that his 
treatment is primarily for substance abuse.  The veteran 
continued to have problems with sleep, feelings of 
alienation, intrusive thoughts, and nightmares.  Considering 
this and the rating criteria, the Board is of the opinion 
that a 50 percent rating is warranted.

The Board notes, however, that an evaluation in excess of 50 
percent is not warranted.  Although the veteran complained of 
hearing screaming voices during the July 1998 VA psychiatric 
examination, there were no clinical findings as to 
obsessional rituals, or intermittent illogical, obscure, or 
irrelevant speech, or evidence of near-continuous panic or 
depression affecting the veteran's ability to function 
independently, appropriately, or effectively.  There is no 
evidence of suicidal ideation.  He uses no medication for his 
psychiatric disorder.  Much of his impairment of 
employability can clearly be linked to the numerous incidents 
of incarceration due to drug and alcohol abuse.  With 
consideration of all pertinent evidence, the Board concludes 
that a 50 percent rating is warranted, but that the clinical 
findings do not support a 70 percent rating, as occupational 
and social impairment with deficiencies in most areas has not 
been shown.

Furthermore, the Board has reviewed the entire evidence of 
record and finds that the 50 percent rating assigned by 
virtue of this decision for PTSD reflects the most disabling 
this disorder has been since the veteran's claim for PTSD was 
reopened and granted, which is the beginning of the appeal 
period.  Thus, the Board has concluded that staged ratings 
for this disorder are not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

An increased rating to 50 percent for PTSD is granted, 
subject to the applicable laws and regulations governing the 
payment of monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

